Case 2:20-bk-21020-BR        Doc 217 Filed 06/17/21 Entered 06/17/21 12:05:50                    Desc
                              Main Document     Page 1 of 2


 1   TIMOTHY J. YOO (State Bar No. 155531)
     tjy@lnbyb.com
 2   CARMELA T. PAGAY (State Bar No. 195603)
     ctp@lnbyb.com                                                   FILED & ENTERED
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067                                          JUN 17 2021
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244
                                                                       CLERK U.S. BANKRUPTCY COURT

 6   Attorneys for Jason M. Rund                                       Central District of California
                                                                       BY fortier    DEPUTY CLERK
     Chapter 7 Trustee
 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                      LOS ANGELES DIVISION
11
     In re                                               Case No. 2:20-bk-21020-BR
12
     THOMAS VINCENT GIRARDI,                             Chapter 7
13
                                                         ORDER GRANTING MOTION TO
14                           Debtor.                     APPROVE COMPROMISE RE
                                                         AIRPLANES
15

16                                                       Date: [No Hearing Required]
                                                         Time:
17                                                       Place: Courtroom 1668
                                                                U.S. Bankruptcy Court
18                                                              255 E. Temple Street
                                                                Los Angeles, California 90012
19

20
21
             The Court, having considered the Motion to Approve Compromise Under FRBP 9019
22
     [Doc 195] (“Motion”), filed by Jason M. Rund, the Chapter 7 trustee for the bankruptcy estate of
23
     Thomas Vincent Girardi (the “Trustee”), pursuant to Rule 9019 of the Federal Rules of
24
     Bankruptcy Procedure and Local Bankruptcy Rule 9013-1(o), the memorandum of points and
25
     authorities and declaration filed therewith, and the declaration of the Trustee’s counsel certifying
26
     that no response and request for hearing concerning the Motion was timely filed [Doc 206], and
27
     good cause appearing,
28
Case 2:20-bk-21020-BR       Doc 217 Filed 06/17/21 Entered 06/17/21 12:05:50              Desc
                             Main Document     Page 2 of 2


 1           IT IS HEREBY ORDERED that:

 2           1.      The Motion is granted;

 3           2.      The Agreement by and among Elissa D. Miller, solely in her capacity as the

 4   Chapter 7 Trustee of the bankruptcy estate of Girardi Keese (the "GK Trustee”), the Roy T.

 5   Eddleman Living Trust, Under Agreement dated August 17, 2000 (the "Eddleman Trust"), and

 6   the Trustee (the “Agreement”) is approved; and

 7           3.      The Trustee, GK Trustee and the Eddleman Trust are authorized and directed to

 8   take any and all steps necessary to effectuate the Agreement.

 9           IT IS SO ORDERED.

10                                                 ###

11

12

13

14

15

16

17

18

19

20
21

22

23

24   Date: June 17, 2021

25

26
27

28
                                                      2
